DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/22.

Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 12/2/22 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0214707 (herein Gong).
As to claims 1-3, 8, Gong discloses a functionalized polyolefin (abstract, paragraph 23 and examples) that is prepared from a polypropylene grafted with maleic anhydride that is further reacted with a phenol (paragraph 31 and examples).  The reaction is shown in paragraph 38:

    PNG
    media_image1.png
    155
    287
    media_image1.png
    Greyscale

Note that T is the polyolefin and G is the stabilizeation group (phenol).  See paragraph 34.
Also see structures in col. 8 such as 

    PNG
    media_image2.png
    380
    364
    media_image2.png
    Greyscale
.
The structure is generally drawn as T-(R1G)n, wherein T is the polyolefin, R1 is the linking group, G is the stabilizing group (hindered phenol) and n is 1 to 50.  See paragraph 34. Since the Mw is 30,000 to 2,000,000 g/mol (paragraph 65), the amount of propylene units is about 700 to 47,600 (deduced Mw/42).  Thus, the mol% is deduced to be about 0.002 to 7 mol% (deduced: 50/700).  Further, paragraph 39 states that the functional groups are present in 0.05 to 10 wt%, preferably 0.1 to 4 wt%, which can be converted to mol% via the molecular weights and thus teaches that the functional groups are present in about 0.008 to 1.5 mol%, preferably 0.01 to 0.6 mol%.  Further, the example show that the maleic anhydride is present in about 1 wt% (table 1), which is about 0.4 mol%.  
Thus, while not directly teaching the mol%, the wt% indirectly teaches a mol% that falls within the claimed range via both the examples and paragraphs 34, 65, 39 and the example in table 1.
In other words, the polymer of Gong reads on the claimed polymer, wherein PO is polypropylene (a polyolefin) which has grafted (covalently bonded) thereon the HP is present in preferably 0.2 to 9 mol% and F1 is a reaction residue of maleic anhydride exemplified to be present in 2 mol%.  
As to claim 4, an amine (see reaction in paragraph 38 and examples) is grafted (covalently bonded) to the polyolefin.
As to claims 5 and 7, the phenol is covalently bonded to the polyolefin through a coupling agent (maleic anhydride and amino phenol).  See paragraph 38 and examples.
 As to claim 6, the linker group (R1 of Gong) can be up to C20 aliphatic group, which broadly reads on a polymer.  See paragraph 34.
As to claim 9, Gong is silent on the polymer being crosslinked.  However, the instant applicant shows that the same antioxidants crosslink when present in the polyolefin.  Given that the crosslinking is a property that naturally flows from having the antioxidant, it is reasonable that the same polyolefin with the same antioxidant units would also crosslink.
As to claim 10, blends are taught with the functional polyolefin (paragraph 2) and non-functional polymers (paragraph 9, 62 and 136-137).
As to claim 11, the stabilization group (hindered phenol) is introduced for thermal stabilization (paragraph 2 and 30).  However, Gong is silent on the degradation temperature of the blend.  Nevertheless, Gong teaches the same polyolefin (polypropylene) functionalized with the same hindered phenol (1,6-di-t-butyl phenol).  The functionalization is the same.  Therefore, it is reasonable to take the position that it would have the same thermal stability up to 290 oC because 1) Gong teaches that the HP is added for thermal stability and 2) it is the same compound and thus must have the same thermal stability properties.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0214707 (herein Gong).
The following rejection is set-forth in addition the 102 rejection above.  It is the examiner’s position that the claims are also rendered obvious over Gong.  Specifically, one could interpret Gong two ways: 1) that the wt% (thus mol%) of the stabilizing group is solely for the HP and 2) that the wt% (mol%) is for the HP and maleic anhydride.  In the former, one would have to look towards the example with 1 wt% maleic anhydride (about 0.4 mol%) to arrive at the claimed invention.
As to claims 1-3, 8, Gong discloses a functionalized polyolefin (abstract, paragraph 23 and examples) that is prepared from a polypropylene grafted with maleic anhydride that is further reacted with a phenol (paragraph 31 and examples).  The reaction is shown in paragraph 38:

    PNG
    media_image1.png
    155
    287
    media_image1.png
    Greyscale

Note that T is the polyolefin and G is the stabilizeation group (phenol).  See paragraph 34.
Also see structures in col. 8 such as 

    PNG
    media_image2.png
    380
    364
    media_image2.png
    Greyscale
.
The structure is generally drawn as T-(R1G)n, wherein T is the polyolefin, R1 is the linking group, G is the stabilizing group (hindered phenol) and n is 1 to 50.  See paragraph 34. Since the Mw is 30,000 to 2,000,000 g/mol (paragraph 65), the amount of propylene units is about 700 to 47,600 (deduced Mw/42).  Thus, the mol% is deduced to be about 0.002 to 7 mol% (deduced: 50/700).  Further, paragraph 39 states that the functional groups are present in 0.05 to 10 wt%, preferably 0.1 to 4 wt%, which can be converted to mol% via the molecular weights and thus teaches that the functional groups are present in about 0.008 to 1.5 mol%, preferably 0.01 to 0.6 mol%.  Further, the example show that the maleic anhydride is present in about 1 wt% (table 1), which is about 0.4 mol%.  
Thus, while not directly teaching the mol%, the wt% indirectly teaches a mol% that falls within the claimed range via both the examples and paragraphs 34, 65, 39 and the example in table 1.
In other words, the polymer of Gong reads on the claimed polymer, wherein PO is polypropylene (a polyolefin) which has grafted (covalently bonded) thereon the HP is present in preferably 0.2 to 9 mol% and F1 is a reaction residue of maleic anhydride exemplified to be present in 2 mol%.  
Therefore, it would have been obvious at the time of the invention to have looked towards the examples for a working amount for the maleic anhydride because they are preferred embodiments and one would modify the working example with the HP that reads on the claimed invention and thereby arrive at the claimed invention because both the claimed HP and the examples of Gong are taught as suitable and are preferred.  
As to claim 4, an amine (see reaction in paragraph 38 and examples) is grafted (covalently bonded) to the polyolefin.
As to claims 5 and 7, the phenol is covalently bonded to the polyolefin through a coupling agent (maleic anhydride and amino phenol).  See paragraph 38 and examples.
 As to claim 6, the linker group (R1 of Gong) can be up to C20 aliphatic group, which broadly reads on a polymer.  See paragraph 34.
As to claim 9, Gong is silent on the polymer being crosslinked.  However, the instant applicant shows that the same antioxidants crosslink when present in the polyolefin.  Given that the crosslinking is a property that naturally flows from having the antioxidant, it is reasonable that the same polyolefin with the same antioxidant units would also crosslink.
As to claim 10, blends are taught with the functional polyolefin (paragraph 2) and non-functional polymers (paragraph 9, 62 and 136-137).
As to claim 11, the stabilization group (hindered phenol) is introduced for thermal stabilization (paragraph 2 and 30).  However, Gong is silent on the degradation temperature of the blend.  Nevertheless, Gong teaches the same polyolefin (polypropylene) functionalized with the same hindered phenol (1,6-di-t-butyl phenol).  The functionalization is the same.  Therefore, it is reasonable to take the position that it would have the same thermal stability up to 290 oC because 1) Gong teaches that the HP is added for thermal stability and 2) it is the same compound and thus must have the same thermal stability properties.  

Claim(s) 1-5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,650,468 (herein Vandevijver) in view of WO 2018/202562 (herein Petersson).
As to claims 1-3, Vandevijver discloses a polyolefin grafted with maleic anhydride having an antioxidant (hindered phenol, HP).  See abstract, col. 1 and examples.  Specifically, the examples show polyethylene (polyolefin) grafted with maleic anhydride and reacted with pentaerythrityl tetrakis(3,5-di-t-butyl-4-hydroxyphenyl propionate) (reading on the hindered phenol).  See examples such as example 1, which has a degree of grafting (DG) of 1.4.  Thus, a molar ratio of about 0.4 mol%.  Further, the hindered phenol is present in about 25 parts, thus is present in about 0.9 mol% (Mw of the HP is about 1178).  All of which are within the claimed range.
Vandevijver does not teach that the HP is covalently attached to the polyolefin (thus reading on the claimed formula).
Petersson discloses that the antioxidant (HP) is preferably attached as a unit to the polyolefin.  See abstract, page 2 and examples.  Teaching that attaching to the polyolefin improves compatibility and reduces the tendency of the antioxidant to leach or migrate, which ultimately improves the service life of the polyolefin (pages 2-3).  
It would have been obvious at the time of the invention to have modified the polyolefin of Vandevijver via covalently attaching the HP as suggested by Petersson because one would want to improve compatibility and reduce the tendency of the antioxidant to leach or migrate, which ultimately improves the service life of the polyolefin (pages 2-3).  
As to claim 4, the HP may also comprise an amino (amine) group.  See page 12 of Petersson.
As to claims 5 and 7, the HP is connected to the polyolefin through a linker (coupling agent) such as an n-alkyl chain comprising 2 to 15 carbon atoms.  See page 10 of Petersson.
As to claim 9, Vandevijver is silent on the polymer being crosslinked.  However, the instant applicant shows that the same antioxidants crosslink when present in the polyolefin.  Given that the crosslinking is a property that naturally flows from having the antioxidant, it is reasonable that the same polyolefin with the same antioxidant units would also crosslink.
As to claim 10, blends with other polymers are taught.  See page 4 and examples of Petersson.  
As to claim 11, Vandevijver discloses that the polymer does not decompose up to 400 oC.  See paragraph bridging col. 3 and col. 4.

Claim(s) 1-5, 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,650,468 (herein Vandevijver) in view of Zhang et al. Macromolecules 2017, 50, 7041-7051 (herein Zhang).
As to claims 1-3, Vandevijver discloses a polyolefin grafted with maleic anhydride having an antioxidant (hindered phenol, HP).  See abstract, col. 1 and examples.  Specifically, the examples show polyethylene (polyolefin) grafted with maleic anhydride and reacted with pentaerythrityl tetrakis(3,5-di-t-butyl-4-hydroxyphenyl propionate) (reading on the hindered phenol).  See examples such as example 1, which has a degree of grafting (DG) of 1.4.  Thus, a molar ratio of about 0.4 mol%.  Further, the hindered phenol is present in about 25 parts, thus is present in about 0.9 mol% (Mw of the HP is about 1178).  All of which are within the claimed range.
Vandevijver does not teach that the HP is covalently attached to the polyolefin (thus reading on the claimed formula).
Zhang discloses that the antioxidant (HP) is preferably attached as a unit to the polyolefin.  See abstract and examples.  Teaching that attaching to the polyolefin improves compatibility and the lifetime of the product (pages 7041 and 7048).  
It would have been obvious at the time of the invention to have modified the polyolefin of Vandevijver via covalently attaching the HP as suggested by Zhang because one would want to improve compatibility and the service life of the polyolefin (pages 2-3).  
As to claim 4, hydroxyl groups are also covalently attached.  See scheme 4 of Zhang.
As to claims 5 and 7, the HP is connected to the polyolefin through a linker (coupling agent) such as an n-alkyl chain comprising 9 carbon atoms.  See scheme 4 of Zhang.
As to claim 9, Zhang discloses that the polyolefins are crosslinked via the HP.  See pages 7041-7042 and examples.  
As to claim 10, blends with other polymers are taught.  See page 4 and examples of Zhang.  
As to claim 11, Vandevijver discloses that the polymer does not decompose up to 400 oC.  See paragraph bridging col. 3 and col. 4.  Also see figure 4 of Zhang.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764